ANSTEAD, Judge,
specially concurring.
Although the parties have presented some close questions as to possible errors by the trial court when the issues involved are isolated and considered out of context, I nevertheless concur in the majority’s af-firmance of the trial court’s entire resolution of this law partnership dissolution action. As in a marriage dissolution resolved in court, the instance will be rare, if ever, that the parties cannot pick out some flaw in the court’s resolution. Nevertheless, there are cases, including this one, where we should refrain from tampering with an overall resolution that appears to be equitable and as sound as can be expected under the circumstances.